Citation Nr: 0908512	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-07 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

2.  Whether a June 17, 1971, rating decision that denied 
entitlement to service connection for right ear hearing loss 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and December 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

When this case was initially before the Board in December 
2008, it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks to have a June 17, 1971, rating decision 
that denied entitlement to service connection for right ear 
hearing loss revised or reversed on the grounds of CUE or, in 
the alternative, to reopen his claim of entitlement to 
service connection for right ear hearing loss.  

In February 2009, he filed a Notice of Disagreement (NOD) 
with the RO's December 2008 rating decision denying revision 
or reversal of the RO's June 17, 1971, rating decision 
denying service connection for right ear hearing loss.  To 
date, the RO has not issued him a Statement of the Case (SOC) 
as to this claim.  Under the circumstances, the Board has no 
discretion and is obliged to remand this issue to the RO for 
the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

As noted above, in the alternative, the Veteran seeks to 
reopen his claim of entitlement to service connection for 
right ear hearing loss.  As his application to reopen a claim 
of entitlement to service connection for right ear hearing 
loss is dependant upon the outcome of his claim seeking 
revision or reversal of a June 17, 1971, RO rating decision 
denying service connection for right ear hearing loss as the 
June 17, 1971, RO rating decision, the prior denial, is not 
final if CUE is found, the Board finds the Veteran's claims 
to be inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  Because the issues are inextricably 
intertwined, the Board is unable to review the Veteran's 
application to reopen a claim of entitlement to service 
connection for right ear hearing loss until the issue of 
issue of service connection for depression until the issue of 
whether a June 17, 1971, rating decision that denied 
entitlement to service connection for right ear hearing loss 
should be revised or reversed on the grounds of CUE is 
resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue the Veteran an SOC 
with respect to his claim of whether a 
June 17, 1971, rating decision that 
denied entitlement to service connection 
for right ear hearing loss should be 
revised or reversed on the grounds of 
CUE, to include notification of the need 
to timely file a Substantive Appeal to 
perfect his appeal on this issue.  The RO 
should allow the appellant the requisite 
period of time for a response.

2.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

